Citation Nr: 0738059	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-21 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to the restoration/reinstatement of dependency 
and indemnity compensation benefits for a remarried widow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1945.  The appellant is his remarried widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  In a rating decision of October 1989, the RO granted 
entitlement to service connection for the cause of the 
veteran's death.  

2.  In a Report of Contact dated in February 1998, it was 
noted that the appellant had contacted the RO in order to 
inform them that she had remarried on February [redacted], 1998.  

3.  In correspondence of February 1998, the RO informed the 
appellant that they had terminated her dependency and 
indemnity compensation benefits effective February 1, 1998.  

4.  In August 2005, the appellant requested the 
restoration/reinstatement of her dependency and indemnity 
compensation benefits.  


CONCLUSION OF LAW

The statutory and regulatory requirements for the 
restoration/reinstatement of dependency and indemnity 
compensation benefits for the veteran's remarried widow have 
not been bet.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. 
§ 3.55(a)(10)(ii) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board wishes to make it clear that, in reaching this 
determination, it has reviewed all the evidence in the claims 
file, which includes the testimony of the appellant at a 
hearing before the undersigned Veterans Law Judge in 
August 2007, as well as various correspondence, VA 
administrative documents, and rating decisions.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the appellant's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The appellant (the remarried widow of the veteran) seeks the 
restoration/reinstatement of her previously-terminated 
dependency and indemnity compensation benefits.  In pertinent 
part, it is argued that, at the time of the veteran's death, 
he had been in receipt of a permanent and total disability 
rating for well in excess of 10 years.  The appellant further 
argues that, at the time of the veteran's death, she and the 
veteran had been married for 42 years, and that she had taken 
care of the veteran for a significant portion of that time, 
thereby entitling her to the reinstatement of her dependency 
and indemnity compensation benefits.  

Pursuant to applicable law and regulation, on or after 
January 1, 2004, the remarriage of a surviving spouse after 
the age of 57 shall not bar the furnishing of benefits 
relating to dependency and indemnity compensation under 
38 U.S.C.A. § 1311, medical care for survivors and dependents 
under 38 U.S.C.A. § 1781, educational assistance under 
38 U.S.C.A. chapter 35, or housing loans under 38 U.S.C.A. 
chapter 37, subject to the limitation in paragraph 
(a)(10)(ii) of 38 C.F.R. § 3.55.  A surviving spouse who 
remarried after the age of 57, but before December 16, 2003, 
may be eligible for dependency and indemnity compensation 
under 38 U.S.C.A. § 1311, medical care for survivors and 
dependents under 38 U.S.C.A. § 1781, educational assistance 
under 38 U.S.C.A. chapter 35, or housing loans under 
38 U.S.C.A. chapter 37 pursuant to paragraph (a)(10)(i) only 
if the application for such benefits was received by VA 
before December 16, 2004.  38 U.S.C.A. § 103 (West 2002); 
38 C.F.R. § 3.55 (2007).  

In the case at hand, a review of the record discloses that 
the veteran died on October [redacted], 1989.  At the time of death, 
service connection was in effect for active far-advanced 
pulmonary tuberculosis with severe emphysema, evaluated as 
100 percent disabling; psychoneurosis neurasthenia, evaluated 
as 30 percent disabling; and a scar as the residual of a 
gunshot wound to the left hand, evaluated as noncompensably 
disabling.  At the time of his death, the veteran was 
additionally entitled to special monthly compensation based 
on the need for the regular aid and attendance of another 
person effective from December 19, 1968.  

In a rating decision of October 1989, the RO granted 
entitlement to service connection for the cause of the 
veteran's death.  

In a Marital Status Questionnaire dated in December 1997, the 
veteran's spouse indicated that, since the death of the 
veteran, she had not remarried.  

In a Report of Contact dated in February 1998, the appellant 
informed the RO that she had remarried on February [redacted], 1998.  
At the time of her remarriage, the appellant was 68 years of 
age.  

In correspondence of February 19, 1998, the RO informed the 
appellant that, based on her remarriage on February [redacted], 1998, 
they had terminated her dependency and indemnity compensation 
benefits effective February 1, 1998.  

In correspondence of August 2005, the appellant requested the 
restoration/reinstatement of her previously-terminated 
dependency and indemnity compensation benefits.  

A review of this case reveals that the appellant is not 
entitled to the restoration/reinstatement of her dependency 
and indemnity compensation benefits.  While it is true that, 
at the time of her remarriage on February [redacted], 1998, she was 
over the age of 57, it is similarly clear that her 
application for the restoration/reinstatement of dependency 
and indemnity compensation benefits was received no earlier 
than August 2005, well after the December 16, 2004 date 
stipulated by regulation.  Under the circumstances, her claim 
for restoration/reinstatement of dependency and indemnity 
compensation benefits must be denied.  

The appellant argues that she was never, in fact, informed by 
VA personnel of the change in law/regulation allowing for the 
reinstatement of dependency and indemnity compensation 
benefits for a remarried widow, and should not, therefore, be 
held to that provision of the regulation requiring that she 
file her claim for restoration/reinstatement prior to 
December 16, 2004.  While the appellant may or may not have 
been informed by VA of the requisite change in 
statutory/regulatory requirements, the fact remains that the 
appellant is making what amounts to an equitable, and not a 
legal, argument for the reinstatement of her benefits.  
Regrettably, the Board has no jurisdiction over such 
equitable claims.  Additionally, the Board is bound in its 
decisions by the regulations of the Department, instructions 
of the Secretary and precedent opinions of the General 
Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 20.101(a) (2007).  Thus, the Board, while 
sympathetic to the appellant's arguments, is unable to find a 
legal basis for restoration of DIC benefits.

Finally, in reaching this determination, the Board has given 
due consideration to the various provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provisions impose 
certain obligations on VA in terms of its duty to notify and 
assist claimants.  However, in the case at hand, the law, and 
not the facts, are dispositive.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Consequently, the provisions of the VCAA 
have no application in this case.  


ORDER

The restoration/reinstatement of dependency and indemnity 
compensation benefits for the veteran's remarried widow is 
denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


